
	

114 S2108 IS: Preserving Patient Access to Post-Acute Hospital Care Act of 2015
U.S. Senate
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2108
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2015
			Mr. Toomey (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for an extension of certain long-term
			 care hospital payment rules and the moratorium on the establishment of
			 certain hospitals and facilities.
	
	
		1.Short title
 This Act may be cited as the Preserving Patient Access to Post-Acute Hospital Care Act of 2015.
		2.Extension of certain LTCH payment rules and moratorium on the establishment of certain hospitals
			 and facilities
			(a)Extension of certain payment rules
 (1)Payment for hospitals-within-hospitalsParagraph (2)(C) of section 114(c) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(a) and 10312(a) of Public Law 111–148 and section 1206(b)(1)(A) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), is amended by striking for a 9-year period and inserting and before October 1, 2018.
				(2)25 percent patient threshold payment adjustment
 Section 114(c)(1)(A) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(a) and 10312(a) of Public Law 111–148 and section 1206(b)(1)(B) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), is amended by striking for a 9-year period and inserting and before October 1, 2018.
 (b)Extension of moratorium on establishment of and increase in beds for LTCHsSection 114(d) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395ww note), as amended by sections 3106(b) and 10312(b) of Public Law 111–148, section 1206(b)(2) of the Pathway for SGR Reform Act of 2013 (division B of Public Law 113–67), and section 112 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking September 30, 2017 and inserting September 30, 2019; and (2)in paragraph (6), by striking September 30, 2017 and inserting September 30, 2019.
				
